DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 and 5-21 are pending. Claims 17-20 have been withdrawn. Claim 1 has been amended. The interpretations under 35 USC 112f are withdrawn as the structure of the rotary drive means and the material dispenser means are now positively recited. The prior art rejections are maintained with revisions in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 12-13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2010/0101056) in view of Tuma (US 2015/0010732), Fukuhara (US 2018/0360170), and Nakada (US 2017/0099915).
Regarding claim 1, Cheng discloses a method of forming a retaining device with hooks (hook strap with polygonal head portions 68’, [0027], Fig. 5), wherein: - a molding strip is provided that presents an inside face and an outside face (exterior of rotational molding roller 20, [0024], Fig. 4), and that has a plurality of cavities (Y-shaped molding cavities 22, [0024], Fig. 4), each cavity defining a stem extending from the outside face towards the inside face and including an end forming a head that extends from the stem towards the inside face of the molding strip (cavities 22 form preforms 64 with stem portion 66 and free ends 68 (heads), 
	Cheng teaches a method substantially as claimed. Cheng does not disclose
- the molding strip (1) is positioned on rotary drive means comprising at least one roller, and wherein the forming device comprises at least two rotary elements that perform a forming action so as to modify the shapes of the heads of the preforms by forming, each of said rotary elements having a speed that is different from the drive speed of the tape.
	However, in the same field of endeavor of producing touch fasteners, Tuma teaches - the molding strip (band-shaped molding screen 12, [0020], Fig. 1) is positioned on rotary drive means comprising at least one roller (two roller-shaped guide elements 10, [0020], Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cheng such that rotational molding roller 20 was two rollers moving a band-shaped molding screen 12 similar to that of Tuma because [0032-33] and Fig. 3 of Tuma teaches a single roller with a similar mold as an alternative embodiment. Accordingly, the two designs are art recognized substitutes.
Additionally, in the same field of endeavor of producing touch fasteners, Fukuhara teaches wherein the forming device comprises at least two rotary elements that perform a forming action so as to modify the shapes of the heads of the preforms by forming (upper side holding roller 46a and calendar roller 61 constitute two rotary elements that perform a forming action on the heads of the preforms, [0151-54], Fig. 7; note that lower side holding roller 46b and calendar roller 62, similar to drive roller 71 in Applicant’s disclosure, do not constitute rotary elements of the forming device as claimed).

Additionally, in the same field of endeavor of producing touch fasteners, Nakada teaches each of said rotary elements having a speed that is different from the drive speed of the tape (s1 different from s2, [0044], Fig. 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speed of the two forming elements of Cheng as modified to have a different speed than the drive speed because [0044] of Nakada teaches that a speed differential produces a desirable deformation in preform heads.
Taken together, the above modifications provide for the claimed method. Each modification is well taught by the art as either art-recognized substitutes or known methods for changing how the preform head is deformed as hooks for a touch fastener.
Regarding claim 2, Cheng as modified teaches wherein said modification of the shapes of the heads of the preforms by forming produces at least one deformation of a portion of the head of each of the preforms, said at least one deformation tending, for each preform, to deform one of the ends of the head of the preform so as to form a rib on the top face of the head of the preform (calendar rollers 50, 52 combine to deform ends of V-shaped free end 68 of preform 64 to form polygonal head portion 68’ which constitutes a rib, [0027], Figs. 4-5; the 
Regarding claim 3, Cheng as modified teaches wherein during the step of unmolding the tape, the first preforms are deformed plastically so as to obtain second preforms of shape that is different from the shape of the first preforms (hook preform 64 has stem portion 66 that is not as wide as V-shaped free end 68, as each preform 64 is removed from cavity 22, V-shaped free end is pulled through area that molds stem portion 66, necessarily deforming V-shaped free end, [0025-26], Fig. 4), said second preforms subsequently being deformed by the forming device (removed preforms 64 fed to nip in calendar rolls 50 and 52, [0026-27], Figs. 4-5).  
Regarding claim 5, Cheng as modified teaches wherein the molding material is thermoplastic (thermoplastic resin, [0003]) wherein during the forming step, at least one forming element of the forming device is maintained at a temperature lying in the range 75°C to 165°C (calendar roll 50 is heated to and maintained at 130°C, [0027], Figs. 4-5). Cheng teaches a method substantially as claimed. Cheng does not disclose wherein the molding material is polypropylene.
However, in the same field of endeavor of producing touch fasteners, Fukuhara teaches wherein the molding material is polypropylene ([0113]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cheng for the molding material to by polypropylene because [0003] of Cheng teaches that the molding material is a thermoplastic resin and [0113] of Fukuhara teaches several thermoplastic resins 
Regarding claim 6, Cheng as modified teaches wherein the step of unmolding the tape and the first preforms leads to a change in the height of the head and/or of the stem, and/or to a change in the width of the head and/or of the stem (hook preform 64 has stem portion 66 that is not as wide as V-shaped free end 68, as each preform 64 is removed from cavity 22, V-shaped free end is pulled through area that molds stem portion 66, necessarily deforming V-shaped free end to an extent that there is a change meeting the limitation of this claim, [0025-26], Fig. 4; for example, the deformation process would cause V-shaped free end to extend upwards slightly more, which increases the height of the head and decreases the width; alternatively, the stem will be stretched by the pull on the head; true as modified).  
Regarding claim 7, Cheng as modified teaches wherein the forming device comprises an element at ambient temperature (calendar roll 52 is not heated, [0027]), and at least one element at a temperature that lies strictly between the heat deflection temperature (HDT) and the melting temperature of the molding material (calendar roll 50 is heated to and maintained at 130°C, [0027], Figs. 4-5; true as modified).  
Regarding claim 8, Cheng as modified teaches wherein the forming step produces at least one deformation of a portion of the head of each of the second preforms, said at least one deformation tending, for each preform, to deform one of the ends of the head of the preform so as to form a rib on the top face of the head of the preform (calendar rollers 50, 52 combine to deform ends of V-shaped free end 68 of preform 64 to form polygonal head portion 68’ 
Regarding claim 9, Cheng as modified teaches wherein during the step of dispensing the molding material, the gap between the material dispenser means and the molding strip lies in the range 10 μm to 700 μm (imminently close and may be varied, thus overlapping with the recited range, [0024]; as shown in Fig. 4, extruding dies 36 is shown is just removed from rotational molding roller 20, compare to Fig. 1 of Applicant’s disclosure, where material dispensing means 3 is shown just removed from molding strip 1; in both cases, space is provided for the extruder to dispense material directly onto the molding roller, with space similar to the height of the extruded tape. Accordingly, imminently close discloses a distance with significant overlap with the recited range).
Regarding claim 12, Cheng as modified teaches wherein the unmolding step is performed while the base of the tape is at a temperature lower than the melting temperature of the molding material, or lower than the heat deflection temperature of the molding material (cooled and solidified, [0025]).  
Regarding claim 13, Cheng as modified teaches wherein the step of dispensing the molding material is performed so as to form a tape extending in a longitudinal direction and comprising a base presenting two edges  in the longitudinal direction, each of the edges presenting highs and lows, wherein the maximum offset (E) between the highs and the lows in a direction transverse to the longitudinal direction is less than 1 mm over a length (L) in the longitudinal direction corresponding to three consecutive highs (method of Cheng produces tape with straight edges that would be within the scope of this claim, Fig. 5; Cheng discloses all 
Regarding claim 21, Cheng as modified teaches wherein the speed of the at least two rotary elements is a rotational speed (as modified, two rollers constituting the rotary elements and their speed is a rotational speed, s1 of Nakada).

Claims 5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2010/0101056) in view of Tuma (US 2015/0010732), Fukuhara (US 2018/0360170), and Nakada (US 2017/0099915 as applied to claim 1 above, and further in view of Gallant (US 2014/0237779).
Regarding claim 5, in the alternative, Cheng discloses wherein during the forming step, at least one forming element of the forming device is maintained at a temperature lying in the range 75°C to 165°C (calendar roll 50 is heated to and maintained at 130°C, [0027], Figs. 4-5). Cheng teaches a method substantially as claimed. Cheng as modified does not teach wherein the molding material is polypropylene.
However, in the same field of endeavor of producing touch fasteners, Gallant teaches wherein the molding material is polypropylene ([0083]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cheng for the molding material to by polypropylene instead of polyethylene because [0025] of Cheng 
Regarding claim 14, Cheng as modified teaches a method substantially as claimed. Cheng as modified does not teach wherein prior to the unmolding step, a layer of nonwoven material is applied against the bottom face of the base before said bottom face of the base has solidified so as to cause portions of the fibers and/or filaments of the layer of nonwoven material to penetrate into the base, at least in part.
However, in the same field of endeavor of producing touch fasteners, Gallant teaches wherein prior to the unmolding step, a layer of nonwoven material is applied against the bottom face of the base before said bottom face of the base has solidified so as to cause portions of the fibers and/or filaments of the layer of nonwoven material to penetrate into the base, at least in part ([0058-60]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cheng to apply a layer of nonwoven material against the bottom face of hook strap 60 of Cheng because [0058-59] of Gallant teaches that such a backing sheet forms a substrate for a touch fastener product and significantly increases in-plane stiffness for better handling and processing.
Regarding claim 15, Cheng as modified teaches wherein during the step of applying the nonwoven material against the bottom face of the base, the layer of nonwoven material is at ambient temperature, and the temperature of the base is the result only of the step of forming the tape (Gallant does not disclose altering the temperature of backing sheet 125 and therefore 
Regarding claim 16, Cheng as modified teaches wherein during the step of applying the strip of nonwoven material against the bottom face of the base, the bottom face of the base is at a temperature lower than its melting temperature (molten resin penetrates and bonds indicating backing sheet 125 is below the melting point temperature of the resin, [0060] of Gallant).  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2010/0101056) in view of Tuma (US 2015/0010732), Fukuhara (US 2018/0360170), and Nakada (US 2017/0099915 as applied to claim 9 above, and further in view of Gallant (US 2014/0237779) and Hoium (US 2012/0052245).
Regarding claim 10, Cheng as modified teaches wherein the step of dispensing the molding material is performed at a temperature lying in the range 150°C to 300°C (235°C, [0025]). Cheng as modified teaches a method substantially as claimed. Cheng as modified does not teach wherein the molding material is polypropylene. Cheng is silent as to the pressure that the dispensing of the molding material is performed at.
However, in the same field of endeavor of producing touch fasteners, Gallant teaches wherein the molding material is polypropylene ([0083]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cheng for the molding material to by polypropylene instead of polyethylene because [0025] of Cheng 
Cheng as further modified in view of Gallant teaches a method substantially as claimed. Cheng as so modified is silent as to the pressure that the dispensing of the molding material is performed at.
However, in the same field of endeavor of producing hooks for touch fasteners, Hoium teaches wherein the molding material is polypropylene (polypropylene, obtained from Dow Chemical Company, Midland, Mich., under the trade designation "C-104" and colored purple using 2% by weight colorant, [0100]), and the step of dispensing the molding material is performed at a pressure lying in the range 30 bar to 50 bar (450 psi, [0100]), and at a temperature lying in the range 150°C to 300°C (204-232°C, [0100]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cheng to dispense the molding material as claimed because Cheng is silent as to the pressure for dispensing the molding material and [0100] of Hoium teaches an appropriate temperature and pressure for dispensing the molding material.
Regarding claim 11, Cheng as modified teaches a method substantially as claimed. Cheng is silent as to the speed of hook strap 60.
However, Gallant teaches wherein the molding strip is driven at a travel speed lying in the range 1 m/min to 500 m/min (12.192 meters/min, [0084], Fig. 13; 48.8 meters/min, [0089], Fig. 15; 24.4-48.8 meters/min, [0094], Fig. 16).
.
Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
Applicant argues that the modification of Cheng in view of Tuma is unreasonable because Cheng and Tuma produce heads with different shapes and that it would be unnecessary to so combine them. This argument is not persuasive because [0032-33] and Fig. 3 of Tuma teaches a single roller with a similar mold as an alternative embodiment to a molding strip on two rollers. Accordingly, the two designs are art recognized substitutes. The difference between Cheng and the claimed method in this regard is between two art recognized substitutes. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made this modification.
Applicant argues that a second and third modification do not result in a method constituting each and every element of the claims because lower press side roller 62 of Fukuhara and roller 702 of Nakada rotate at the drive speed. This argument is not persuasive because, in contra to Applicant’s arguments, lower press side roller 62 of Fukuhada and roller .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jens (US 2004/0094860; US 2002/0190418; US 7,214,334; US 6,432,339) teaches continuous molding of a fastener with a mold belt. Jens accordingly provides similar teachings to Tuma but it is not presented as being potentially duplicative.
Fukuhara (US 2021/0393001) teaches subject matter similar to Fukuhara (US 2018/0360170), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/XIAO S ZHAO/             Supervisory Patent Examiner, Art Unit 1744